TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                           JUDGMENT RENDERED JUNE 18, 2015



                                       NO. 03-13-00350-CV


            3109 Props, L.L.C.; Detour, Inc.; and Richard Linklater, Appellants

                                                  v.

                              Truck Insurance Exchange, Appellee




          APPEAL FROM 200TH DISTRICT COURT OF TRAVIS COUNTY
       BEFORE CHIEF JUSTICE ROSE, JUSTICES PURYEAR AND GOODWIN
                AFFIRMED -- OPINION BY JUSTICE PURYEAR




This is an appeal from the judgment signed by the trial court on May 17, 2013. Having reviewed

the record and the parties’ arguments, the Court holds that there was no reversible error in the

trial court’s judgment. Therefore, the Court affirms the trial court’s judgment. Appellants shall

pay all costs relating to this appeal, both in this Court and the court below.